DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed February 22, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Response to Amendment

The declaration under 37 CFR 1.132 filed February 22, 2021 is insufficient to overcome the rejection of claims 1 - 8 based upon Sariibrahimoglu et al. and Musha et al. as set forth in the last Office action because:  the evidence presented therein does not present evidence of unexpected results that are reasonably commensurate in scope with the claims.
The declaration reports a comparison between bone cements having an α-TCP with average particle size of either 5 or 9.1 µm prepared with phosphate solution or ovine blood as the liquid component. The compressive strength of the 5 µm material was not largely altered with the different liquid phases while the compressive strength of the 9.1 µm material mixed with blood was significantly lower than that mixed with phosphate buffer. The technical effect on compressive strength is only observed with an α-TCP particle size of 9.1 µm, which unambiguously evidence[s] the criticality of the particle size.

The rest of the declaration relates to a comparison of HBS(+) and HBS1 samples that again were prepared with a phosphate buffer or sheep blood stabilized with sodium citrate. Page 4 of the declaration shows the results of the particle size analysis of these two different samples with one stated to have “the majority of its particles with a size centered” either “around 20 µm” (HBS(+)) and “around 5 µm” (HBS1). However, the instant claims do not relate to the overall average particle size of the composition as a whole as reported in the declaration but just the average particle size of the α-TCP. From the description given, it appears that the materials whose particle size was measured contained at least α-TCP and hydroxypropylmethylcellulose and possibly dicalcium phosphate dihydrate and monocalcium phosphate as well. Therefore there does not exist a nexus between the evidence and the claims, which require that the α-TCP component have an average size greater than or equal to 9 µm, which is not the same as “the majority of the particles” of the composition as a whole having a size centered around a particular value. Without that nexus with the claimed subject matter and evidence that is reasonably commensurate in scope with the instant claims, the data set forth is not found to be persuasive.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6 and 8 were rejected under 35 U.S.C. 103 as being unpatentable over Sariibrahimoglu et al. (Tissue Eng, 2014) in view of Musha et al. (J Biomed Mater Res Part B; Appl Biomater, 2010). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 20, 2020 and those set forth herein.

These arguments are unpersuasive. The declaration and why the data therein was not persuasive was discussed in detail above. The particle size in Sariibrahimoglu et al. is sufficiently close to the claimed range and the evidence of record does not establish the criticality of the claimed range. The failure of Sariibrahimoglu et al. to disclose the use of blood as part of the liquid component is remedied by Musha et al. Musha is from the 2009 – 2010 time frame and states that “BIOPEX-R®” was used. The submitted Sugo reference is from the 2016 time frame and references “BIOPEX-R® Excellent” and “BIOPEX-R® Advance”, neither of which is the particular product disclosed by Musha. A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. The evidence of record has not established that the material used in Musha is the same as one of the products disclosed by Sugo et al. and that even if the same trade name material was used in these two references, that the identity of the product had not changed between the time of the . 

Claims 1 and 3 – 8 were rejected under 35 U.S.C. 103 as being unpatentable over Sariibrahimoglu et al. and Musha et al. further in view of Verron et al. (Acta Biomaterialia, 2014).  This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 20, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that Verron does not teach or disclose any α-TCP particle size or the use of blood.
These arguments are unpersuasive. The disclosures of Sariibrahimoglu et al. and Musha et al. and the knowledge of the person of ordinary skill in the art renders obvious the claimed particle size and use of blood. Verron et al. is relied upon for teaching the presence of additional calcium phosphate compounds in the bone cement and need not teach the α-TCP particle size or the use of blood.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sariibrahimoglu et al. (Tissue Eng, 2014) in view of Tofighi et al. (US 2011/0224675).
in vivo implantation study was carried out (p 2872, col 2, ¶ 5 onward). In the surgical procedure on Dutch adult milk goats, the paraspinal muscles were exposed using a middle skin incision to enable implantation of the cages with the cassettes mounted (p 2873, col 1, ¶ 2). After implantation of the two spinal cassettes per goat, the empty space was filled with injected cements (although the pure CPC formulation of table 1 was not used in the in vivo experiments, p 2873, col 1, ¶ 2). Figure 6A provides an overview of representative histopathological in vitro degradation of these materials (p 2880, col 2, ¶ 3).
The use of a liquid component that consists of blood in the injected bone cement material was not disclosed.
Tofighi et al. discloses biocompatible, injectable, self-setting, cohesive, bone-bonding and remodeling calcium phosphate composite materials and their use in methods of repairing defective bone (whole document, e.g., abstract). The flowable bone cement includes a calcium phosphate material, a radiopaque agent and a pharmaceutically acceptable fluid in an amount sufficient to produce a flowable bone cement (¶ [0014]). The calcium phosphate material can be calcium-deficient hydroxyapatite, monocalcium phosphate, dicalcium phosphate dihydrate, tricalcium phosphate or mixtures thereof (¶ [0014]). The pharmaceutically acceptable fluid is selected from water, saline, a phosphate buffer, a biological fluid, in particular, blood or a fluid that includes blood components, and glycerol (¶ [0021]). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use blood as the liquid component in the method using a bone cement of Sariibrahimoglu et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Tofighi et al. discloses the art recognized equivalence of liquids such as the phosphate containing solution used by Sariibrahimoglu et al. and blood as required by the instant claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which 

Applicants traverse the nonstatutory double patenting rejections on the grounds that due to the unexpected technical effects arising from the α-TCP particle size, the presently claimed methods are non-obvious of Sariibrahimoglu et al., Musha et al. and Verron et al. as discussed above.
As discussed in greater detail above, the evidence and arguments regarding Sariibrahimoglu et al., Musha et al. and Verron et al. are unpersuasive. Those arguments also do not address the fact that up to 70% of the calcium phosphate granules have a size of about 40 to about 600 microns in US’280, a range that is completely encompassed by the presently claimed range of greater than or equal to 9 µm.

Claims 1 and 3 - 8 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 7,351,280 in view of Sariibrahimoglu et al. (Tissue Eng, 2014), Musha et al. (J Biomed Mater Res Part B; Appl Biomater, 2010) and optionally Verron et al. (Acta Biomaterialia, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 20, 2020 and those set forth herein.

Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 19 of U.S. Patent No. 7,351,280 in view of Sariibrahimoglu et al. (Tissue Eng, 2014) and Tofighi et al. (US 2011/0224675). The claims of US’280 recite a self-setting bone cement comprised of α-TCP or tetracalcium phosphate, macroporous biphasic calcium phosphate and amorphous calcium phosphate and a powder phase and aqueous phase (claim 1). The aqueous phase can be a sodium phosphate solution (claim 2). Up to 70% of the powder phase can be calcium phosphate (e.g., claim 12) with the calcium phosphate granules having a size of about 40 microns to about 600 microns (claim 9).
The injection of such a material with a liquid component consisting of blood after placement of fusion cage between two vertebral bodies is not claimed.
Sariibrahimoglu et al. and Tofighi et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a material as claimed in US’280 in the methods of Sariibrahimoglu et al. with a similar particle size to the material used in Sariibrahimoglu et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the claims of US’280 recite an injectable bone cement comprising such materials that could be used in the method of Sariibrahimoglu et al. The particle sizes recited in claim 9 of US’280 are completely encompassed by the range of the instant claims and such ranges are prima facie obvious (see MPEP 2144.05). Tofighi et al. discloses that various liquids can be used as the liquid phase in calcium phosphate composite materials. Therefore the use of a liquid phase consisting of blood is rendered obvious by the art recognized equivalence of liquids such as the phosphate containing solution of US’280 and Sariibrahimoglu et al. and blood as required by the instant claim.

Claims 1 and 3 - 8 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 9,642,939 in view of Sariibrahimoglu et al. (Tissue Eng, 2014), Musha et al. (J Biomed Mater Res Part B; Appl Biomater, 2010) and optionally Verron et al. (Acta Biomaterialia, 2014). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 20, 2020 and those set forth herein.

Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 9,642,939 in view of Sariibrahimoglu et al. (Tissue Eng, 2014) and Tofighi et al. (US 2011/0224675). The claims of US’939 recite an injectable calcium phosphate bone cement comprising an aqueous solution of Na2HPO4 and a calcium phosphate that is at least 70% α-TCP and can comprise additional calcium phosphate compounds and mixtures thereof as in claim 2. MCPM, DCPD and CDA are among the calcium phosphate compounds that can be selected for the additional calcium phosphate cement (claim 2). The powder to liquid ratio can be 0.3 to 0.6 mL/g (claim 6).
The particle size and injection of such a material with a liquid component consisting of blood after placement of fusion cage between two vertebral bodies is not claimed.
Sariibrahimoglu et al. and Tofighi et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate use a material as claimed in US’939 in the methods of Sariibrahimoglu et al. with a similar particle size to the material used in Sariibrahimoglu et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the claims of 
Therefore the use of a liquid phase consisting of blood is rendered obvious by the art recognized equivalence of liquids such as the phosphate containing solution of US’939 and Sariibrahimoglu et al. and blood as required by the instant claim.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618